Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Adds Second Drill Rig at Madsen, Red Lake << "Accelerates Exploration of 8 Zone" Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, May 21 /CNW/ - Claude Resources Inc. (TSX-CRJ; NYSE Amex-CGR) today announced that it will add a surface exploration rig at the Company's Madsen property located at Red Lake, Ontario. Phase 1 of the underground 8 Zone program at Madsen, launched from the 10th level in December 2008, is targeting the plunge and strike extensions of the 8 Zone as well as conceptual targets associated with the 8 Zone shear system. Underground drilling to date has confirmed high grade mineralization 300 feet down plunge of historic mine infrastructure as well as the potential for the development of parallel footwall lenses. Highlights of current underground drilling include 0.97 oz/ton over 8.17 feet and 0.75 oz/ton over 25.92 feet (see 8 Zone Media Releases dated February 17th and April 21st, The 34,650 foot (10,500 m), surface exploration program will focus on testing three target areas. The first priority will be accelerating the exploration of the 8 Zone system via testing the up-plunge and western strike continuity. "The 8 Zone drilling to date has consistently returned strong visible gold and ore grade intercepts over widths of up to 25.9 feet. We are extremely pleased with these results and believe they support acceleration of the 8 Zone exploration program," stated Brian Skanderbeg, Vice President Exploration, Claude Resources Inc. Additional high grade targets that will be tested as part of the surface program will include the Fork Zone and Starratt Olsen Footwall. These targets are associated with the same mafic-ultramafic package that hosts the 8 Zone and have returned very encouraging drill results to date (see media releases dated April 8th through December, 2008). The mineralized shear systems at both Starratt Olsen and the Fork Zone remain open along strike and at depth. The 10,000 acre Madsen project is 100% owned by Claude Resources Inc. and encompasses four past-producing mines. This advanced exploration property contains extensive infrastructure including a 500 ton per day mill with expansion capacity, a permitted tailings management facility and a five compartment 4,000 foot operating shaft. Total recorded historic production for the Madsen Mine is 2.4 million ounces at an average recovered grade of 0.283 oz/ton. Brian Skanderbeg, P.Geo. and M.Sc., Claude's Vice President Exploration, is the Qualified Person who has reviewed and approved this news release. Drill core was halved and samples averaging 1.0 to 1.5 meters were submitted to Accurassay Laboratories in Thunder Bay, Ontario, an ISO approved facility.
